 



Exhibit 10.28

AGREEMENT UNDER THE
OUTSIDE DIRECTORS’ RETIREMENT PLAN

     THIS AGREEMENT, made as of the ___day of March, 2005, by and between
ARTESYN TECHNOLOGIES, INC., a Florida corporation, having its principal place of
business located at 7900 Glades Road, Boca Raton, Florida 33434 (hereinafter
referred to as the “Company”), and __________________ (the “Eligible Director”).

W I T N E S S E T H:

     WHEREAS, the Company sponsors a plan providing a retirement benefit for
certain non-employee members of the Company’s Board of Directors (the “Board”),
known as the Artesyn Technologies, Inc. Outside Directors’ Retirement Plan
(hereinafter referred to as the “Plan”); and

     WHEREAS, the Eligible Director has accrued, as of the date hereof, a
retirement benefit under the Plan; and

     WHEREAS, in order to assure payment of the benefit and to help promote the
independence of the Eligible Director in connection with evaluating the merits
of any potential merger, acquisition or other change in control transaction
involving the Company, the Company believes it is in the best interest of the
Company and its shareholders to provide for an accelerated lump-sum payment of
the Director’s retirement benefit under the Plan in the event that the Director
is removed or asked to resign from the Board at any time within twenty-four
(24) months following a change in control of the Company; and

     WHEREAS, the Company and the Eligible Director desire to enter into a
written agreement setting forth the Eligible Director’s rights and the Company’s
obligations with respect to such benefit.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:

     1. Incorporation of the Plan. This retirement benefit is awarded pursuant
to the provisions of the Plan and the terms and definitions of the Plan are
incorporated by reference in this Agreement and made a part hereof. A copy of
the Plan has been delivered to, and receipt is hereby acknowledged by, the
Eligible Director.

     2. Retirement Benefit. Subject to the terms, restrictions, limitations and
conditions stated in the Plan and this Agreement, the Eligible Director meets
the requirements set forth in Section 2 of the Plan to accrue a retirement
benefit from the Company in accordance with the Plan and this Agreement hereby
evidences the Eligible Director’s rights and interest in such retirement
benefit.

1



--------------------------------------------------------------------------------



 



     3. Retirement Benefit. The Eligible Director shall receive as an annual
retirement benefit (the “Retirement Benefit”) upon the later of such Director’s
termination of service as a director or upon his attainment of the age of 70 if
not then a director an amount equal to $24,000 (plus cost-of-living increases
commencing January 1, 1998 through December 31 of the year preceding his
retirement) multiplied by a fraction, the numerator of which is the number of
years the Eligible Director served in such capacity (but in no event a number
greater than ten) and the denominator of which is ten. The Retirement Benefit
shall be paid in cash at the same intervals as the annual retainer paid to
non-employee directors in service at the time the Retirement Benefit is paid,
or, if no annual retainer is being paid, on a quarterly basis.

     4. Duration. The Retirement Benefit will be paid to the Eligible Director
for the lesser of the number of years such Director has continuously served on
the Board as an Outside Director or the remainder of his life. In the event that
the Eligible Director dies during the period in which such Director is entitled
to receive the Retirement Benefit, a final installment of the Retirement
Benefit, pro rated for the period from the date of the most recent payment
through the date of the Director’s death, shall be payable to such Director’s
estate or legal representative.

     5. Accelerated Payment of the Retirement Benefit. If, within twenty-four
(24) months following a Change in Control of the Company, the Eligible
Director’s Board service is terminated for any reason other than the Eligible
Director’s voluntary resignation that is not at the request of or otherwise
initiated by the Company (or any successors) or its shareholders, the Company
shall pay the Eligible Director an amount equal to the present value of the
Eligible Director’s full Retirement Benefit (determined as of the date of the
termination of the Director’s service with the Board) in a lump-sum cash
payment, within no more than ten (10) days following the termination of the
Director’s service, calculated as follows:

     For purposes of calculating the present value of the full Retirement
Benefit for this Section 5, the Eligible Director’s annual Retirement Benefit
set forth in Section 3 will be multiplied by the lesser of (A) the number of
years such Director has continuously served on the Board as an Outside Director
and (B) the number of years equal to the difference between 90 and the Eligible
Director’s age at the date of his termination of Board service, but in no event
less than ten (10), and discounted using an interest rate equal to LIBOR
(determined as of the date of termination) over the applicable period.

     For purposes of this Agreement, “Change in Control” means the occurrence of
any of the following:

          (a) The consummation of any of the following transactions: (i) any
merger, consolidation, recapitalization or other business combination of the
Company with or into another corporation or other entity, or an acquisition of
securities or assets by the Company, pursuant to which the Company is not the
continuing or surviving corporation or other entity or pursuant to which shares
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
would be converted into cash, securities of another corporation or other
property, other than a transaction in which the holders of such Common Stock
immediately prior

2



--------------------------------------------------------------------------------



 



to such transaction (including any preliminary or other transactions relating to
such transaction) will continue to own at least 50% of the total voting power of
the then-outstanding securities of the surviving or continuing corporation
immediately after such transaction, (ii) any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company, or (iii) the liquidation or
dissolution of the Company, except in connection with the voluntary or
involuntary declaration of bankruptcy or insolvency under applicable Federal
and/or state law; or

          (b) A transaction in which any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), corporation or other entity (other than the
Company, an affiliate of the Company, or any profit-sharing, employee ownership
or other employee benefit plan or similar plan sponsored by the Company or any
of its subsidiaries, or any trustee of or fiduciary with respect to any such
plan when acting in such capacity, or any group comprised solely of such
entities): (i) shall purchase any Common Stock (or securities convertible into
Common Stock) representing at least 40% of the total voting power of the
then-outstanding securities of the Company for cash, securities or any other
consideration pursuant to a tender offer or exchange offer, without the prior
approval of the Board, or (ii) shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly (in one
transaction or a series of transactions), of securities of the Company
representing at least 50% or more of the total voting power of the
then-outstanding securities of the Company ordinarily (and apart from the rights
accruing under special circumstances) having the right to vote in the election
of directors; or

          (c) If, during any period of two (2) consecutive years, individuals
who at the beginning of such period constituted the entire Board and any new
director whose election by the Board, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election by the shareholders was
previously so approved, cease for any reason to constitute a majority thereof.

     6. Non-Assignability. The rights and interests of an Eligible Director
hereunder may not be assigned, pledged or otherwise transferred.

     7. Amendments; Conflicts. No amendment or termination of the Plan shall in
any way adversely affect the rights and entitlements of the Eligible Director
under the Plan from receiving any benefits under the Plan or hereunder after
such amendment or termination. This Agreement may only be amended in a writing
signed by the parties to this Agreement. In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall in all respects be controlling.

     8. Miscellaneous.

     A. Notices. All notices, requests, deliveries, payments, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be either delivered personally or sent by registered or
certified mail, or by private courier, return receipt requested, postage prepaid
to the parties at their

3



--------------------------------------------------------------------------------



 



respective addresses set forth herein, or to such other address as either shall
have specified by notice in writing to the other. Notice shall be deemed duly
given hereunder when so delivered or mailed as provided herein.

     B. Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or any
subsequent breach.

     C. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof.

     D. Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns and legal representatives. Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto and as provided above, their respective heirs,
successors, assigns and legal representatives, any rights, remedies, obligations
or liabilities.

     E. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

     F. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
of or interpretation of any of the terms or provisions of this Agreement.

     G. Legal Fees. In the event that any action is brought to enforce any of
the provisions of this Agreement, or to obtain money damages for the breach
thereof, and such action results in the award of a judgment for money damages or
in the grant of an injunction in favor of the Eligible Director, all fees and
expenses, including reasonable attorneys’ fees, shall be paid by the Company.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
day and year first above written.

            ARTESYN TECHNOLOGIES, INC.
      By /s/ Joseph M. O’Donnell       Joseph M. O’Donnell     Chief Executive
Officer & President     

            ELIGIBLE DIRECTOR


___________________________________________
                       

5